DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1-3, 5-6, 11-13, 15-16 and 20 are amended.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/06/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
Claim Objections
In the light of amendment to claims 1-3, 5-6, 11-13, 15-16 and 20 the examiner withdraws the previously made objection.
Rejections under 35 U.S.C. §101:
In the light of amendment to claim 20 the examiner withdraws the previously made rejection under 35 USC § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20210287430, hereinafter Li) in view of Malakhov et al. (US 20210168408, hereinafter Malakhov).
Regarding Claim 1, Li discloses a method for transcoding a video, comprising:
reconstructing an existing semantic segmentation model based on a processing layer ([0103], FIG. 4, Semantic parts maps for the input images are generated, using a self-supervised co-part segmentation (SCOPS) process, and are combined to form a canonical semantic UV map for the category. The 3D semantic model is generated combined with a template shape reconstructed for each image)  supported by  an engine configured to accelerate an inference process of a machine learning model  ([0222],  hardware acceleration cluster such as one or more deep learning accelerator (“DLA”) that includes one or more Tensor processing units (“TPUs”)  for deep learning applications and inferencing; [0293], utilizing  one or more programmable inference accelerators such as  NVIDIA's TensorRT devices);  
([0137], FIG. 16,  segmentation processor 1602 generates a part segmentation network 1606 and then an image processor 1610 for generating a segmentation 1614);
performing semantic segmentation on a video frame image through the  acceleration model to generate a multi-level region of interest (ROI) of the video frame image ([0137], FIG. 16,  segmentation processor 1602 generates a part segmentation network 1606 and then an image processor 1610 for generating a segmentation 1614; [0221],  a CNN includes a region-based or regional convolutional neural networks (“RCNNs”) and Fast RCNNs; [0222]),
Li does not explicitly disclose using different transcoding rates to transcode the multi-level ROI and other regions of the video frame image respectively.  
Malakhov teaches from the same field of endeavor using different transcoding rates to transcode the multi-level ROI and other regions of the video frame image respectively ([0251], encoding of a video image using coding parameters, adapted on basis of motion of the video image and of an output of a machine-learning based model such that  the machine-learning model segments the video image into regions based on the strength of motion determined from the motion information; [0246]object detection using texture allows adaptation of spatial and temporal coding parameters with ROI-RONI segmentation and motion information).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using different 

Regarding Claim 5, Li in view of Malakhov discloses the method according to claim 1, wherein loading the reconstructed semantic segmentation model into the engine to generate the  acceleration model comprises: training the reconstructed semantic segmentation model periodically based on image materials in a preset training material set to generate a weight file, wherein the image materials are marked with contour lines of various components of different objects ([0117], FIGS 8-9, 3D reconstruction from each single-view image instances from the same category with highly divergent shapes (e.g., a thin bird in (b), a duck in (c) and a flying bird in (d)); and
loading a model file of the reconstructed semantic segmentation model and the weight file into the engine to generate the acceleration model (([0137], FIG. 16,  segmentation processor 1602 generates a part segmentation network 1606 and then an image processor 1610 for generating a segmentation 1614).  
Regarding Claim 6, Li in view of Malakhov discloses the method according to claim 1, wherein performing the semantic segmentation on the video frame image through the  acceleration model to generate the multi-level ROI of the video frame image comprises: 
(FIG. 4 & FIG. 5) , and 
generating a global feature map of the target frame image based on a feature extraction module of the  acceleration model; performing feature segmentation on the global feature map through a feature segmentation module of the  acceleration model to determine multiple components of at least one target object in the target frame image; and determining the multi-level ROI of the target frame image based on a transcoding priority corresponding to each of the components ([0137], FIG. 16,  segmentation processor 1602 generates a part segmentation network 1606 and then an image processor 1610 for generating a segmentation 1614; [0221],  a CNN includes a region-based or regional convolutional neural networks (“RCNNs”) and Fast RCNNs; [0222]),
Regarding Claim 7, Li in view of Malakhov discloses the method according to claim 1.	Malakhov further teaches wherein using different transcoding rates to transcode the multi-level ROI and other regions of the target frame image respectively comprises:
 selecting a target-level transcoding rate sequentially in a descending order of transcoding rates ([0251], encoding of a video image using coding parameters, adapted on basis of motion of the video image and of an output of a machine-learning based model such that the machine-learning model segments the video image into regions based on the strength of motion determined from the motion information); and 
(Claim 1, input the motion information and the first sample into a machine-learning-based model to obtain a first output comprising a map indicating a region of interest (ROI) and a region of non-interest (RONI); determine a coding parameter based on the first output; and encode the first sample by applying the coding parameter).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using different transcoding rates as taught by Malakhov ([0251]) into the transcoding system of Li in order to provide more accurate image segmentation, and thus optimization of coding parameters depending on the importance of the image content in terms of less relevant background and dynamic image content, including fast and slow moving objects of different sizes (Malakhov, [0251]).
Regarding Claim 8, Li in view of Malakhov discloses the method according to claim 7.	Li further discloses comprising: adjusting the transcoding area corresponding to a transcoding rate of each level periodically according to current device performance load and line bandwidth load, and attribute information of the video to be transcoded ([0232],  programmable vision accelerator (PVA) performs well on semi-dense or dense regular computation, even on small data sets, which might require predictable run-times with low latency and low power with good match for algorithmic domains needing predictable processing, at low power and low latency).
Regarding Claim 9, Li in view of Malakhov discloses the method according to claim 1.	Malakhov further teaches wherein after determining multiple components of at least one target object in the target frame image, the method further comprises: 
adjusting the transcoding priority corresponding to components of each target object according to a video type of the video to be transcoded and an object type of each of the target object ([0251], encoding of a video image using coding parameters, adapted on basis of motion of the video image and of an output of a machine-learning based model; Claim 1, machine-learning-based model to obtain a first output comprising a map indicating a region of interest (ROI) and a region of non-interest (RONI); determine a coding parameter based on the first output).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using different transcoding rates as taught by Malakhov ([0251]) into the transcoding system of Li in order to provide more accurate image segmentation, and thus optimization of coding parameters depending on the importance of the image content in terms of less relevant background and dynamic image content, including fast and slow moving objects of different sizes (Malakhov, [0251]).
Regarding Claim 10, Li in view of Malakhov discloses the method according to claim 1.	Malakhov further teaches wherein using different transcoding rates to 
receiving information of feature clarity or fuzz of the video to be transcoded, and determining a target feature region in the target frame image according to the information of feature clarity or fuzz; and using the different transcoding rates to transcode the multi-level ROI, the target feature region and other regions of the target frame image respectively ([0156], FIG. 5, three pedestrian persons 520 to 540 along a street 510 at different distances, resulting in different sizes and a far distant pedestrian in particular is difficult to be detected using image texture only. The motion information is a strong feature by which a region in the video image identified as relevant, corresponding to an interesting region (ROI) and are encoded accordingly; Claim 1, machine-learning-based model to obtain a first output comprising a map indicating a region of interest (ROI) and a region of non-interest (RONI); determine a coding parameter based on the first output).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using different transcoding rates as taught by Malakhov ([0251]) into the transcoding system of Li in order to provide more accurate image segmentation, and thus optimization of coding parameters depending on the importance of the image content in terms of less relevant background and dynamic image content, including fast and slow moving objects of different sizes (Malakhov, [0251]).
Regarding Claims 11, and 15-19, Apparatus claims 11, 15-19 of using the corresponding method claimed in claims 1, 5-9 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Li discloses a processor and a memory, wherein the memory stores at least one instruction, at least one program, a code set or an instruction set which, when loaded and executed by the processor (FIG. 30A).
Regarding Claim 20, Computer medium claim 20 of using the corresponding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Li discloses a processor and a memory, wherein the memory stores at least one instruction, at least one program, a code set or an instruction set which, when loaded and executed by the processor (FIG. 30A).

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20210287430, hereinafter Li) in view of Malakhov et al. (US 20210168408, hereinafter Malakhov) and Mao et al. (US 20200218948, hereinafter Mao).
Regarding Claim 2, Li in view of Malakhov discloses the method according to claim 1.
Li in view of Malakhov further disclose reconstructing the existing semantic segmentation model based on the processing layer supported by the engine comprises: respectively replacing a self-adaptive pooling layer and a bilinear upsampling layer in the existing ([0120], FIG. 10, encoder may be a network such as the ResNet18 network with four residual blocks and may be pretrained on a dataset such as the ImageNet dataset, the shape decoder may comprise one fully connected layer to decode shape deformation JV, the texture decoder may contain two fully-connected layers followed by eleven upsample and convolution layers to predict the texture flow) 
Li in view of Malakhov does not explicitly disclose using wherein the semantic segmentation model is a Pyramid Scene Parsing Network (PSPNet) model.
However, Mao teaches from the same field of endeavor wherein the semantic segmentation model is a Pyramid Scene Parsing Network (PSPNet) model ([0053], FIG. 1, real-time semantic segmentation consists of an encoder using a ResNet18, a pyramid pooling module and a customized decoder and pyramid pooling module using PSPNet setting; [0089], FIG. 4, procedure 408, upon receiving the pyramid pooling module (PPM) with the same setting is the same as that of PSPNet; [0078]; [0104] ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using Pyramid Scene Parsing Network (PSPNet) model as taught by Mao ([0053]) into the transcoding system of Li & Malakhov in order to provide more accurate image segmentation, and  very efficient for the task of image semantic segmentation (Mao, [0054]).

Regarding Claim 3, Li in view of Malakhov and Mao discloses the method according to claim 2.
Mao further disclose wherein respectively replacing the adaptive pooling layer and bilinear upsampling layer in the existing PSPNet model with processing layers having similar effects and supported by the 
replacing the self-adaptive pooling layer in the existing PSPNet model with a multi- scale mean pooling layer([0053], using a ResNet18 [8] network that has been truncated away from its 4th block 7  pyramid pooling module, the setting is the same as that of PSPNet ); and 2 
CH073-03USreplacing the bilinear upsampling layer in the existing PSPNet model with a transpose convolution layer([0053], customized decoder consists of two consecutive deconvolution upsampling that both appends to and followed by a 1×1 convolution layer).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using Pyramid Scene Parsing Network (PSPNet) model as taught by Mao ([0053]) into the transcoding system of Li & Malakhov in order to provide more accurate image segmentation, and  very efficient for the task of image semantic segmentation (Mao, [0054]).

Regarding Claim 4, Li in view of Malakhov and Mao discloses the method according to claim 2.
Mao further disclose wherein replacing the bilinear upsampling layer in the existing PSPNet model with the transpose convolution layer comprises: replacing a multi-scale bilinear upsampling layer in the existing PSPNet model with a nearest neighbor pool upsampling layer and a shared transpose convolution layer ([0079], FIG. 3C, the decoder 226 includes sequentially: a first convolution layer 2261, a first deconvolution upsample layer 2262, a first BN layer 2263, a second convolution layer 2264, a second BN layer 2265, a first ReLU layer 2266, a third convolution layer 2271, a second deconvolution upsample layer 2272, a third BN layer 2273, a fourth convolution layer 2274, a fourth BN layer 2275, a second ReLU layer 2276, a bilinear upsample layer 2278, and a fifth convolution layer 227).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of using Pyramid Scene Parsing Network (PSPNet) model as taught by Mao ([0053]) into the transcoding system of Li & Malakhov in order to provide more accurate image segmentation, and  very efficient for the task of image semantic segmentation (Mao, [0054]).

Regarding Claims 12-14, Apparatus claims 12-14 of using the corresponding method claimed in claims 2-4 respectively, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487